Citation Nr: 0931405	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-09 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for allergies and hives.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in St. Paul, Minnesota, which denied service connection for 
allergies and hives, and denied a petition to reopen a claim 
of service connection for migraine headaches.  Subsequently, 
in a February 2008 supplemental statement of the case (SSOC), 
the RO reopened and denied on the merits the service 
connection claim for migraine headaches.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim for migraine headaches, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The reopened issue of service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's allergies and hives did not have their onset 
in service, nor are they otherwise related to his active 
military service.  

2. An unappealed January 2000 RO rating decision denied the 
Veteran's claim of service connection for migraine headaches.  

3. Additional evidence received since the January 2000 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for migraine headaches.  


CONCLUSIONS OF LAW

1. The Veteran's allergies and hives were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.380 (2008).

2. The January 2000 rating decision denying a claim of 
service connection for migraine headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3. New and material evidence to reopen the claim of service 
connection for migraine headaches has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claim of 
service connection for migraine headaches, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  In this case, the 
petition to reopen has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the claim of service connection for allergies 
and hives, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
allergies and hives, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that the Veteran was given proper notice in an April 
2008 letter and was given ample opportunity to respond.  
Subsequent to the issuance of this letter, the Veteran's 
claim was readjudicated in a June 2008 supplemental statement 
of the case (SSOC).  Thereafter, the Veteran's representative 
submitted a statement indicating the Veteran had no 
additional evidence to submit.  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Clinical records from Fort Leonard Wood Army 
Hospital have also been associated with the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the claim must be denied because of a lack of 
evidence of an inservice incurrence.  VA has obtained all 
available service treatment records, as well as clinical 
records from Fort Leonard Wood Army Hospital, and none of the 
records reflect treatment for allergies or hives.  The Board 
concludes an examination is not needed because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has allergies and hives as a result 
of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Diseases of allergic etiology, including bronchial asthma and 
urticaria (hives), may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In a February 2007 statement, the Veteran asserts that his 
allergies were the result of vaccinations he received at Fort 
Leonard Wood in March 1966.  He explains that after receiving 
one of the vaccinations, he had a reaction and was out for 
three days at the Fort Leonard Wood Army Hospital.  The 
Veteran contends that his allergies started shortly 
thereafter and have since gotten progressively worse. 

Clinical records dated in March 1966 from Fort Leonard Wood 
Army Hospital confirm that the Veteran was hospitalized from 
March 22, 1966 to March 25, 1966.  Although these records 
note findings of a rash that could be possible rubella, there 
is no mention or indication of an allergic reaction.  On the 
contrary, the Veteran was diagnosed with an upper respiratory 
infection.  The Board has reviewed the service treatment 
records and finds them to be silent with regard to any 
complaints, treatment or a diagnosis of allergies, hives or 
related symptoms.  At separation examination in October 1975, 
the Veteran denied a history of ear, nose or throat trouble, 
sinusitis, or hay fever.  

In this case, the only evidence that the Veteran suffered a 
disease or injury in service is his own lay statements.  As 
discussed above, the Veteran argues that he was hospitalized 
as a consequence of suffering an allergic reaction to a 
vaccination that had been given to him.  He contends that he 
subsequently began having allergies.  The Board has given 
full consideration to the Veteran's lay statements and finds 
that they lack credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  Significantly, the clinical records from 
Fort Leonard Wood Army Hospital clearly demonstrate that the 
Veteran was found to have an upper respiratory infection, not 
an allergic reaction, during his March 1966 hospitalization.  
Taking into consideration all of the relevant evidence of 
record, the Board concludes that the evidence fails to show 
the incurrence of a disease or injury in service.  

With regard to current disability, the Veteran's treatment 
records from Fairview Oxboro Clinic show that the Veteran has 
been diagnosed with allergic rhinitis.  Treatment notes dated 
in 1995 indicate he was treated for hives and rashes.  VA 
outpatient records from recent years reflect treatment for 
allergies.  

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between the Veteran's claimed allergies and hives and 
military service.  While private and VA treatment records 
reflect a current diagnosis of allergies, there is no 
indication that the Veteran's allergy symptoms had their 
onset in service or are otherwise related to an injury, 
disease or event of service origin to include the March 1966 
hospitalization for an upper respiratory infection.  The 
earliest medical evidence of treatment for allergies is 
several decades after his period of service had ended.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board is mindful of the Veteran's statements regarding 
the etiology of his allergies and hives.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he was 
hospitalized in March 1966 at Fort Leonard Wood Army Hospital 
for a duration of three days.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

The Board has considered the Veteran's self-reported 
continuity of symptomatology of hives and other allergy 
symptoms dating back to his service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider that the Veteran is recalling events that occurred 
decades ago, and that, although his clinical records do 
document inpatient treatment in service, such treatment was 
for an upper respiratory infection, rather than an allergic 
reaction of any sort.  The record completely lacks any 
medical opinion linking the Veteran's claimed allergies and 
hives to service.  Therefore, while the Veteran's statements 
are within his competence to make, and are of some probative 
value, the Board ultimately places more probative weight on 
the service treatment records, service clinical records, and 
post-service treatment records, which fail to establish a 
relationship between the Veteran's current allergies and 
service, to include his March 1966 hospitalization.  

III. Petition to Reopen

The Veteran contends that he has migraine headaches as a 
result of active service.  The original claim of service 
connection for migraine headaches was denied in a January 
2000 rating decision, and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Veteran's claim of service connection for migraine 
headaches was previously denied because there was no current 
evidence of a diagnosed headache disorder and no evidence 
linking the current condition to military service.  In order 
for the claim to be reopened, the Veteran must have submitted 
evidence of a currently diagnosed disability and a nexus 
between the current disability and service.

Since the January 2000 rating decision, the RO has received a 
March 2006 statement from J. Katz, M.D., the Veteran's 
primary care physician at Fairview Oxboro Clinic in which Dr. 
Katz states that it is his recollection that the Veteran has 
had migraines since he has known him.  The RO has also 
received outpatient treatment records ranging from September 
1977 to January 2005 from Fairview Oxboro Clinic.  These 
records demonstrate a medical history of migraines.  In 
particular, treatment notes dated in November 1978 state that 
the Veteran had migraine headaches years ago.  Furthermore, 
the Veteran underwent a VA neurological examination in April 
2007.  The examination report reflects a current diagnosis of 
migraine headaches and addresses the etiology of this 
condition.  The aforementioned medical evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim.  The Board also 
notes that such evidence, if credible, relates to 
unestablished facts necessary to substantiate the claim, 
specifically, the presence of a current disability and a 
nexus between that disability and service.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.


ORDER

Service connection for allergies and hives is denied.

New and material evidence to reopen the claim of service 
connection for migraine headaches has been received; to that 
extent only, the appeal is granted.


REMAND

Because the claim of service connection for migraine 
headaches has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the Veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In an April 2008 VA Form 646, the Veteran's representative 
called into question the adequacy of the April 2007 VA 
examination.  In the examination report, the examiner, a 
nurse practitioner, opined that it would be purely 
speculative to associate the Veteran's migraine headaches 
with service.  The examiner noted there was a single notation 
of headaches on the separation examination report, but 
nothing documented elsewhere in the service treatment 
records.  The examiner also noted that the Veteran reported 
being treated since 1976, but that no notes were available 
other than a medical statement indicating treatment in the 
1980s.  

The Board finds that a new examination is indeed warranted.  
The April 2007 examination report fails to consider the 
November 1978 private treatment notes indicating a history of 
migraine headaches, or the January 1992 notes regarding the 
Veteran's complaints of migraines.  In this regard, it 
appears that the opinion rendered at the April 2007 
examination was not based on a full review of the claims file 
to include the medical evidence contained therein.  As such, 
the Board must remand this claim for a new medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should then schedule the 
Veteran for a VA neurological examination 
by an examiner with appropriate expertise 
to assess the current nature and etiology 
of his migraine headaches.  The entire 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
render an opinion as to whether the 
Veteran's migraine headaches are at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the Veteran's military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should consider the Veteran's history of 
migraines as reflected in the November 
1972 and January 1992 treatment notes 
from Fairview Oxboro Clinic.  The 
examiner should describe all findings in 
detail and explain the rationale for any 
conclusions reached.  

2. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the June 2008 supplemental 
statement of the case (SSOC) should be 
considered.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


